Title: To George Washington from Brigadier General Enoch Poor, 3 November 1779
From: Poor, Enoch
To: Washington, George


        
          Sir
          [Smiths] Clove near Sufferans [N.Y.] Nov. 3d 1779
        
        As I have not yet had a Brigade Major and Inspector appointed on the late Establishment, I beg leave to recommend Major Scott of the 1st N.H. Regt to that Appointment, and wish that Capt. Fogg of the 2d Regt who has acted on the Western Expedition by Genl Sullivans Appointment as my Aid d’ Camp might have your Excellency’s approbation to continue.
        As a Station on this Side the North River renders the Transportation of State Stores more difficult, I likewise request, if it will not militate with any intended Operations, that my Brigade may return to its Geographical Station in the Line. I am with the greatest Esteem your Excellency’s most Obedt very h’ble Servant
        
          Enoch Poor
        
      